Citation Nr: 1732840	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in in Montgomery, Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  The Veteran passed away in December 2007.  The Appellant was married to the Veteran when he died, and the Appellant's status as the Veteran's surviving spouse is the question on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

In August 2015 and April 2017, this issue was remanded to the Agency of Original Jurisdiction (AOJ) in order to schedule a hearing before the Board.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran served on active duty from June 1969 to June 1971.

2. The Appellant and the Veteran were married on October [redacted], 1969, and divorced in February 1984.  During that time they had two children together.

3. The Appellant and the Veteran remarried on December [redacted], 2007. 

4. The Veteran died on December [redacted], 2007. 

5. The Veteran and the Appellant were married to each other for one year or more.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse for purposes of dependency and indemnity compensation (DIC) benefits, under 38 U.S.C.A. § 1310 (a) have been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.53, 3.54(e), 3.205, 3.206 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) which involves VA's duties to notify and assist the claimant.  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, VCAA is not applicable.  See Manning v. Principi, 16 Vet.App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

In any event, the Appellant was sufficiently advised in a February 2008 letter of the requirements for establishing status as a surviving spouse.  She has presented arguments and submitted evidence.  

Additionally, as noted above, the Appellant also presented testimony at a videoconference Board hearing in June 2017.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained the evidence needed to substantiate the claim.  The Appellant was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As such, the Board can proceed with the adjudication of the claim.  

II. Legal Criteria

The appellant contends that she should be recognized as the deceased Veteran's surviving spouse.  

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3) (West 2014); 38 C.F.R. § 3.50 (b) (2016).

Under 38 C.F.R. § 3.54 (b), death compensation may be paid to a surviving spouse who, with respect to date of marriage, could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.

To qualify as a surviving spouse, the claimant's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1 (j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50 (b).  Under 38 C.F.R. § 3.1 (j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1 (j); see 38 U.S.C. § 103 (c).

Additionally, 38 C.F.R. § 3.54 (e) indicates that when there has been more than one marriage to the veteran, for periods commencing on or after January 1, 1958, where a surviving spouse has been married legally to a veteran more than once, the date of the original marriage will be used in determining whether the statutory requirement as to the date of marriage has been met.

III. Analysis

Here, during the periods in question, the parties resided in Alabama and the law of Alabama governs the marriage.  According to the evidence of record, including lay statements from the pastor who performed the ceremony, the Veteran and the Appellant were officially married on December [redacted], 2007.  The Veteran's brother also submitted a statement in which he asserted witnessing the December [redacted], 2007 ceremony.  

Additionally, Alabama recognizes common law marriage.  The Appellant submitted Social Security Administration records that reportedly recognized a common law marriage between the Appellant and the Veteran, effective February [redacted], 2007 under the Alabama common law guidelines.

The Appellant has demonstrated that she was married to the Veteran at the time of his death. 

The Appellant and the Veteran were married twice.  Evidence of record shows that the Veteran and the Appellant were married on October [redacted], 1969.  Two children were born during this marriage.  They were divorced on February [redacted], 1984.  The Appellant and the Veteran were officially remarried on December [redacted], 2007.  The Veteran died on December [redacted], 2007.  The Appellant's claim for DIC benefits was denied in June 2004 on the basis that the Appellant and the Veteran were not married for one year immediately preceding the Veteran's death.  See 38 C.F.R. § 3.54. 

However, the Board finds that when 38 U.S.C.A. § 103 (b) and 38 C.F.R. § 3.54 (e) are considered, the Appellant is an eligible surviving spouse for VA benefits.  As noted above, 38 C.F.R. § 3.54 (e) indicates that when there has been more than one marriage to the veteran, for periods commencing on or after January 1, 1958, where a surviving spouse has been married legally to a veteran more than once, the date of the original marriage will be used in determining whether the statutory requirement as to the date of marriage has been met.  When applying that provision and considering the Appellant's and Veteran's first marriage from October 1969 to February 1984, the Appellant was married to the Veteran for approximately 14 years and 3 months in addition to the marriage in 2007.  

Thus, the Appellant had been married to the Veteran for more than one year prior to his death and two children were born to the Veteran and Appellant together.   Any doubt in this regard is resolved in the Appellant's favor.  

Accordingly, the Board finds that the Appellant may be recognized as the Veteran's surviving spouse for the purposes of VA benefits pursuant to 38 C.F.R. § 3.50 (b). 
 

ORDER

Inasmuch as the Appellant is entitled to recognition as the Veteran's surviving spouse for VA benefits purposes, the benefit sought on appeal is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


